Citation Nr: 0634834	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  05-22 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel








INTRODUCTION

The veteran served on active duty from November 1960 to 
August 1980.  He died in January 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Of record is a death certificate dated in January 2003, which 
lists the immediate cause of the veteran's death as septic 
shock secondary to hospital-acquired pneumonia, urinary tract 
infection.  Arteriosclerotic cardiovascular disease and non-
Hodgkin's lymphoma are listed as the antecedent causes of 
death, and recurrent and progressive tumor and cerebral edema 
are listed as the underlying causes of death.  

At the time of the veteran's death he was evaluated at a non-
compensable rating for service-connected residuals of 
herniorrhaphy.  The appellant contends that this disability 
contributed to and/or caused the veteran's death and further 
that the causes of death listed on the late veteran's death 
certificate are related to his period of military service.  

VA's duties under the VCAA include providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  Upon consideration of the 
veteran's service medical records and his death certificate, 
the Board believes that a medical opinion is necessary 
regarding the relationship, if any, between service and the 
cause of the veteran's death. 

In particular the Board notes several references to a heart 
condition appearing in the veteran's service medical records.  
In-service examination reports dated in October 1960, October 
1964 and August 1970 contain notations of a faint systolic 
murmur in the second left interspace, also heard in the 
mitral area and increased to more than one grade after 
exercise.  Notably, arteriosclerotic heart disease is listed 
on the veteran's death certificate as an antecedent cause of 
death.  Accordingly, the Board finds that a medical opinion 
is necessary to decide the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date for the claim on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

2.  Thereafter, the RO should forward the 
claims folder to an appropriate VA 
medical specialist for the purpose of 
obtaining an opinion regarding the cause 
of the veteran's death.  The physician 
should provide an opinion as to whether 
it is least as likely as not that the 
late veteran's arteriosclerotic 
cardiovascular disease had its first 
manifestations in service, and if so, 
whether it is at least as likely as not 
that arteriosclerotic cardiovascular 
disease contributed to or caused the 
veteran's death.  

3.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the appellant should be 
furnished a supplemental statement of the 
case, and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


